Citation Nr: 0811059	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  03-21 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
50 percent for post-traumatic stress disorder (PTSD) for the 
period prior to February 17, 2004.

2.  Entitlement to an initial disability rating in excess of 
70 percent for post-traumatic stress disorder for the period 
since February 17, 2004.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The veteran had active military service from February 1968 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  In that decision, the RO granted service 
connection for PTSD and assigned a 30 percent evaluation 
therefor, effective January 5, 2001.  The RO increased the 
initial evaluation assigned the PTSD to 70 percent in July 
2004, effective February 17, 2004.

In an October 2005 decision, the Board granted entitlement to 
an initial 50 percent evaluation for PTSD for the period 
prior to February 17, 2004, and denied entitlement to an 
initial rating greater than 70 percent for PTSD for the 
period from February 17, 2004.  The veteran appealed the 
October 2005 Board decision to the United States Court of 
Appeals for Veterans Claims (Court).  In a September 2007 
decision, the Court characterized the October 2005 Board as 
denying the veteran a disability rating in excess of 50 
percent; the Court did not mention that the October 2005 
Board decision also granted the veteran an increased initial 
disability evaluation from 30 to 50 percent.  The Court 
vacated the Board's October 2005 decision, and remanded the 
case to the Board.

The Board points out that by vacating the October 2005 
decision in its entirety, without preserving that portion of 
the decision granting a 50 percent disability rating for the 
period prior to February 17, 2004, the Court conceivably 
revived the issue of whether the veteran is entitled to an 
initial rating in excess of 30 percent for the above period.  
Given, however, that the Court repeatedly referred to 
perceived errors in the October 2005 decision as to the 
denial of a rating in excess of 50 percent, the Board will 
assume that the Court meant to imply that the Board's 
decision as to the grant of a 50 percent evaluation should be 
preserved in this appeal.

The Board additionally notes that following the October 2005 
Board decision, the RO formally denied the veteran's claim 
for entitlement to a TDIU in March 2006.  In April 2006 the 
veteran submitted a notice of disagreement as to the March 
2006 decision.  To the Board's knowledge, the RO has not 
issued the veteran a statement of the case, as is the normal 
process established by statute for appealing a decision to 
the Board.  See 38 U.S.C.A. § 7105.

In the September 2007 decision, and despite the veteran's 
argument that on remand the Board should ensure that his 
informal claim for a TDIU should be adjudicated, the Court 
determined that the matter of entitlement to a TDIU was just 
a subissue of the PTSD claim, and that "the matter is an 
issue the Board would have jurisdiction to address on remand 
as part of the claim."  Although the Court was undoubtedly 
unaware of the March 2006 rating decision and the procedural 
posture of the TDIU claim, given that the Court determined 
that the Board has jurisdiction to decide the issue, the 
Board has expanded the appeal to include the TDIU matter.

Interestingly, neither the veteran nor the Court discussed 
the issue of the proper schedular disability rating for PTSD 
for the period since February 17, 2004.  The Secretary argued 
to the Court that the veteran had effectively abandoned that 
matter.  Although it could be argued that the Court impliedly 
found that issue to have been abandoned, given the generic 
nature of the order to vacate the Board's decision, the Board 
finds that the matter of the proper schedular disability 
rating for PTSD for the period since February 17, 2004, 
remains on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In connection with his TDIU claim, the veteran was examined 
by VA in January 2006.  The examination was conducted by a 
psychologist, and contained evidence pertinent to the PTSD 
claim.  The veteran has not waived his right to initial RO 
review of that evidence in the context of his claim for 
higher initial ratings for PTSD.  The Board will therefore 
remand the case.  See 38 C.F.R. § 20.1304 (2007).

It is unclear whether the veteran has received treatment for 
his PTSD since the October 2005 Board decision, but it 
appears likely given that he reported to the January 2006 
examiner that his medications include lithium prescribed by a 
private physician (presumably Dr. Willey).  The January 2006 
examiner also suggested that additional records might be 
available through the Salem, Oregon Vet Center, from a 
facility in Albany, Oregon, and through the Portland, Oregon 
VA Medical Center (VAMC).  The examiner also noted that the 
veteran intended to transfer his care to the VA Community 
Based Outpatient Clinic (VA COBC) in Eugene, Oregon.  Under 
the circumstances, the Board is of the opinion that further 
evidentiary development in this case is warranted. 

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The  RO should send the veteran a 
letter that complies with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The 
letter must inform the veteran as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the initial rating 
claims on appeal, as well as the need for 
medical or lay evidence demonstrating a 
worsening or increase in severity of the 
disability and the effect that worsening 
has on the veteran's employment and daily 
life, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The letter should also 
specifically inform the appellant which 
portion of the evidence is to be provided 
by the claimant, which part, if any, the 
RO will attempt to obtain on his behalf, 
and a request that the veteran provide 
any evidence in his possession that 
pertains to his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).


2.  The RO should contact the veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, to specifically include 
the Salem, Oregon Vet Center, and the 
Albany, Oregon treatment facility he 
mentioned to the January 2006 examiner, 
who may possess additional records 
pertinent to his claims.  When the 
requested information and any necessary 
authorizations have been received, the RO 
should attempt to obtain copies of all 
pertinent records, to include from the 
Salem, Oregon Vet Center and the Albany, 
Oregon treatment facility, which have not 
already been obtained.  In any event, the 
RO should obtain the veteran's medical 
records from the Portland, Oregon VAMC 
and the Eugene, Oregon VA COBC for 
October 1969 to the present. 

3.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran and his representative of this 
and ask them to provide a copy of the 
outstanding medical records. 

4.  Thereafter, the RO should arrange for 
a VA psychiatric examination of the 
veteran by a physician with appropriate 
expertise to determine the extent of his 
service-connected psychiatric disorder.  
The examiner should indicate with respect 
to each of the psychiatric symptoms 
identified under the schedular criteria 
for rating mental disorders whether such 
symptom is a symptom of the veteran's 
service-connected psychiatric disorder.  
The examiner should also provide an 
opinion concerning the degree of social 
and industrial impairment resulting from 
the veteran's service-connected 
psychiatric disorder, to include whether 
it renders the veteran unemployable, and 
a global assessment of functioning score 
with an explanation of the significance 
of the score assigned.

All indicated studies should be 
performed, and the rationale for all 
opinions expressed should be provided.  
The claims files must be made available 
to the examiner.  

5.  The RO should also arrange for a VA 
examination of the veteran to determine 
the impact of his service-connected 
psychiatric disorder, residuals of a 
right leg injury, and malaria on his 
employability.  Following examination of 
the veteran, the examiner should provide 
an opinion as to whether his service-
connected disorders (namely, PTSD, 
residuals of a right leg injury, and 
malaria) alone or in combination render 
him unable to obtain or maintain 
substantially gainful employment.

All indicated studies should be 
performed, and the rationale for all 
opinions expressed should be provided.  
The claims files must be made available 
to the examiner.  

6.  The RO should then prepare a new 
rating decision and readjudicate the 
issues on appeal, to include entitlement 
to a TDIU.  If the benefits sought on 
appeal are not granted in full the RO 
must issue a supplemental statement of 
the case, and provide the appellant and 
his representative an opportunity to 
respond. 

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

